Schnepp, J. (dissenting).
I dissent and vote to reverse the grant of partial summary judgment to the plaintiff. Although the circumstances here may present a classic illustration of the type of case which calls forth the principles of restitution, this is not to say that such restitution should be awarded without a trial. Unlike the majority, it is my view that a triable issue of fact exists regarding the conservatee’s mental capacity at the time of the transfers. In the first place, there is a presumption of sanity (Jones v Jones, 137 NY 610). Furthermore, an ordinary witness may describe the acts of a person whose sanity is in question and express an opinion whether such acts appeared rational or irrational (Richardson, Evidence [Prince, 10th ed], § 364, p 334). Defendants’ affidavits, which are based on personal knowledge, characterize the conservatee’s actions as rational and show the existence of a bona fide triable issue of fact. Thus, defendants are under no obligation to seek out medical experts to meet plaintiff’s proof.
Callahan, J. P., Boomer and O’Donnell, JJ., concur with Denman, J.; Schnepp, J., dissents and votes to reverse in an opinion.
*109Orders and judgment modified and as modified affirmed, without costs, in accordance with opinion by Denman, J.